

115 HR 6078 IH: To provide for the boundary of the Palo Alto Battlefield National Historic Park to be adjusted, to authorize the donation of land to the United States for addition to that historic park, and for other purposes.
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6078IN THE HOUSE OF REPRESENTATIVESJune 12, 2018Mr. Vela introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the boundary of the Palo Alto Battlefield National Historic Park to be adjusted, to
			 authorize the donation of land to the United States for addition to that
			 historic park, and for other purposes.
	
		1.Boundary; legal description
 (a)BoundarySection 3(b)(2) of the Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 410nnn–1(b)(2)) is amended—
 (1)in subparagraph (A)— (A)by striking consist of approximately and inserting the following:
						
 consist of—(i)the approximately; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (ii)on the date that such land is donated to the United States, the approximately 166.44 acres of land generally depicted on the map entitled PALO ALTO BATTLEFIELD NATIONAL HISTORICAL PARK Proposed Boundary Addition, Fort Brown Unit, numbered 469/143,589, and dated April 2018.; and
 (2)in subparagraph (B), by striking map and inserting maps. (b)Legal descriptionSection 3(b)(3) of the Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 410nnn–1(b)(3)) is amended by striking after and all that follows through Secretary of the Interior and inserting after the addition of lands to the historic park boundary, the Secretary of the Interior.
			